UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1492


BRIAN SCOTT DUNN,

                Plaintiff - Appellee,

          v.

SHERIFF MORGAN MILLIRONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Chief District
Judge. (7:14-cv-00429-GEC)


Submitted:   December 16, 2016             Decided:   February 1, 2017


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jim H. Guynn, Jr., GUYNN & WADDELL, P.C., Salem, Virginia, for
Appellant. Thomas E. Strelka, L. Leigh Rhoads Strelka, STRELKA
LAW OFFICE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sheriff Morgan Millirons appeals the district court’s order

denying in part his motion for summary judgment on the ground of

qualified      immunity     with    respect   to    Bryan      Scott   Dunn’s   First

Amendment claim under 42 U.S.C. § 1983 (2012).                  Millirons contends

that any constitutional protection afforded Dunn’s speech was not

clearly established at the time Dunn’s employment was terminated.

     We have jurisdiction over this appeal because the order

denying qualified immunity is considered a final decision under 28

U.S.C. § 1291 (2012) where, as here, the matter turns on a question

of law and not on material facts.             See Ashcroft v. Iqbal, 556 U.S.
662, 671-72 (2009); Hunter v. Town of Mocksville, 789 F.3d 389,

400 (4th Cir. 2015), cert. denied, 136 S. Ct. 897 (2016).                         We

review    de   novo   a    district     court’s     order     determining     summary

judgment on the basis of qualified immunity.                     Durham v. Horner,

690 F.3d 183, 188 (4th Cir. 2012).

     In    deciding       whether   a   defendant        is   entitled   to   summary

judgment on the basis of qualified immunity, “courts engage in a

two-pronged inquiry.”          Smith v. Ray, 781 F.3d 95, 100 (4th Cir.

2015).    The first prong “asks whether the facts, viewed in the

light most favorable to the plaintiff, show that the [defendant]’s

conduct violated a federal right.”                 Id.    The second prong “asks

whether the right was clearly established at the time the violation

occurred such that a reasonable person would have known that his

                                          2
conduct was    unconstitutional.”       Id.     “To be clearly established,

a right must be sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.

In other words, existing precedent must have placed the statutory

or constitutional question beyond debate.”             Reichle v. Howards,

132 S. Ct. 2088, 2093 (2012) (brackets, citation, and internal

quotation marks omitted).

      Under either prong of the inquiry, “courts may not resolve

genuine disputes of fact in favor of the party seeking summary

judgment.”    Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014).             “The

purely legal question of whether the constitutional right at issue

was clearly established is always capable of decision at the

summary judgment stage, but a genuine question of material fact

regarding whether the conduct allegedly violative of the right

actually occurred must be reserved for trial.”           Schultz v. Braga,

455 F.3d 470,   476   (4th   Cir.   2006)   (alterations   and   internal

quotation marks omitted).

      We have reviewed the claims raised in the parties’ briefs and

the record on appeal and find no reversible error in the district

court’s conclusion that Sheriff Millirons is not entitled to

qualified immunity.       Accordingly, we affirm for the reasons stated

by the district court.       Dunn v. Millirons, No. 7:14-cv-00429-GEC

(W.D. Va. Mar. 31, 2016).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                        3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4